

115 HR 3373 IH: To amend the District of Columbia Stadium Act of 1957 to extend for an additional 50 years the lease under which the government of the District of Columbia uses the ground under and the parking facilities associated with Robert F. Kennedy Memorial Stadium.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3373IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the District of Columbia Stadium Act of 1957 to extend for an additional 50 years the
			 lease under which the government of the District of Columbia uses the
			 ground under and the parking facilities associated with Robert F. Kennedy
			 Memorial Stadium.
	
		1.Extension of lease for use of ground and parking facilities of Robert F. Kennedy Stadium by
 government of the District of ColumbiaSection 7(b) of the District of Columbia Stadium Act of 1957 (sec. 3–326(b), D.C. Official Code) is amended—
 (1)in paragraph (2), by striking The lease and inserting Except as provided in paragraph (3), the lease; and (2)by adding at the end the following new paragraph:
				
 (3)The Secretary of the Interior shall extend the lease authorized by paragraph (1)(B) so that the lease shall be in effect for a total period of 100 years..
			